Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
The rejection of claims under 35 U.S.C. 103(a) is withdrawn per Applicant’s persuasive discussion. 
 	No new set of claims was submitted at the filing of RCE. Claims filed 09/03/2021 are being examined. 
Claims 2-3, 5, 9, 11-13, 17-18, 20-21, 26-27, 30, 33-34, 36, 38-41 are cancelled.
Claims 1, 4, 6-8, 10, 14-16, 19, 22-25, 28-29, 31-32, 35, 37, 42-43 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 14-16, 19, 22-25, 28-29, 31-32, 35, 37, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106566859 (Machine translation, hereinafter R1).
Claim 1 recites a process for producing a protein/peptide fraction and a dietary fiber fraction from a biomass. The biomass is pretreated under mild alkaline conditions at a pH in the range 7-11, and a temperature of about 85 C or more. The treated biomass is then hydrolyzed using a proteolytic enzyme. The liquid and solid components are separated. The liquid fraction comprises the protein/peptide mixture and the solid residue includes dietary fiber. 
Claim 1, 29 - R1 discloses a process for producing soybean glycopeptides using bean dregs (okara) as raw material. (Title, 0002)
Claim 29 - R1 discloses that soybean dregs are by-products of soy processing for producing protein isolate, tofu, soymilk. [0006]
Claim 1, 28, 29 - R1 discloses the composition of soy dregs comprising 18-23% protein (wet product contains about 4% protein) and 50-55% dietary fiber. [0007]
R1 discloses screening tests for protein hydrolysis using trypsin, neutral protease, flavor protease and alkaline protease. [0011-0013]
Claim 1, 4, 15 - R1 discloses a process wherein wet bean dregs are prepared with pure water, pulped and homogenized under high pressure. The homogenate is pretreated with heat. Wet bean dregs are mixed with water at a ratio of 1: 5-15 to produce a suspension. The suspension is ground to a slurry using colloidal mill. [0025]. The slurry is homogenized [0026]. 
Claim 6 - R1 does not mention defatting of the soybean dregs. However, dregs are the by product of the soy protein isolate, as such they are defatted due to the fact that defatted soybean flakes are used for producing soybean protein isolate. 
Claim 7, 8, 10 - Temperature of the homogenate is adjusted to 60-90 C and pH is adjusted to 8.0-11.0. This is a pretreatment that is conducted for 30-150 min [0027]. 
Claim 14, 16, 19, 32 - After cooling the pretreated suspension to 40-60 C, pH is adjusted to 7.5-9.0. A complex protease comprising alkaline protease, papain and flavor enzyme is added. [0028]. The enzymatic hydrolysis is continued for 3-6 hours. The pH is adjusted to 5.0-7.0 and the mixture is heated at 70-90 C for 10-30 minutes to inactivate the enzyme. [0029]. R1 does not explicitly disclose the residual trypsin inhibitor content of the protein hydrolysate, however, the mild pH and heating conditions employed by R1 are sufficient to destroy trypsin inhibitors in the protein hydrolysate (See Feldman et al. (US 3,857,966- Col. 3, lines 19-30).
Claim 14 – R1 discloses the duration of proteolysis for 3-6 h. However, shorter (present claim 14) or longer periods for hydrolysis are motivated depending on the desired degree of hydrolysis. 
A solid-liquid separation step is carried out to separate liquid phase (protein hydrolysate) from the solid phase that can be used to produce dietary fiber. [0030]
R1 discloses the refining of the liquid phase using activated clay. [0031]
The refine liquid is desalted using by ion exchange or electrodialysis. [0032-0033]
The refined solution is concentrated to a solid content of 30-55%. [0037]
Claim 31, 37 - The protein concentrate is freeze-dried or spray-dried to obtain soybean glycopeptide. [0038]
Claim 35 - R1 discloses an example for producing soybean glycopeptide from wet bean dregs. [0051-0062]. In Example 2, after separation of solids from the liquid phase, the solid phase is used to produce dietary fiber [0069].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to pretreat the soybean milk residue (okara) at mild pH and at a temperature to destroy the trypsin inhibitor that is an endogenous component of soybeans. One would do so to produce a protein product from the soybean milk residue that is nutritionally improved due to the reduced/removed trypsin inhibitor that is an anti-nutritional factor in soybean meals/proteins. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in producing a protein/peptide product using a biomass such as okara. 
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106566859 (Machine translation, hereinafter R1) in view of Feldman et al. (US 3,857,966; hereinafter Feldman)
Feldman discloses the use of soy protein hydrolysate in the production of foods and beverages. (col. 5, lines 11-24, Example 6)
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106566859 (Machine translation, hereinafter R1) in view of Liu et al. (US 2013/0323360, hereinafter R2)
The disclosures of R1 is incorporated by reference as outlined above.
R1 is silent to the removal or reduction phytate using divalent cations. 
Claims 22-25, 37 - R3 teaches of treating a soybean solution at pH 8-9 and heating to 90 C using calcium or magnesium salts to effectively precipitate out phytic acid that can be separated by centrifugation. [0061]. 
Therefore, it would have been obvious to use calcium salts as a source of divalent cations to precipitate phytic acid from soybean protein products to improve the nutritional quality by removing phytic acid as an anti-nutritional factor from such products. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in removing/reducing phytic acid from soybean products. 
Response to Arguments
	In light of the new grounds of rejection, Applicant arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791